UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter period ended August 31, 2011 or TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53420 SILLENGER EXPLORATION CORP. (Name of registrant as specified in its charter) NEVADA N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 277 Lakeshore Road East, Suite 206, Oakville. ONCanada L6J 1H9 (Address of principal executive offices) (Zip Code) 905-582-2434 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and formal fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Small Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 56,411,000 common shares issued and outstanding as of October 21, 2011. SILLENGER EXPLORATION CORP. INDEX PART 1 - FINANCIAL INFORMATION . 1 ITEM 1. FINANCIAL STATEMENTS . 1 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION . 8 Forward Looking Information . 8 Business Environment . 8 Results of Operation . 9 Financial Condition and Liquidity . 9 Expenses . 10 Plan of Operations . 10 Off-balance sheet arrangements . 11 ITEM 3: QUANTITIVE AND QUALITIVE DISCLOSURE ABOUT MARKET RISK . 11 ITEM 4: CONTROLS AND PROCEDURES . 11 (a) Evaluation of Disclosure Controls and Procedures . 11 (b) Internal Controls over financial reporting . 12 ITEM 4A(T): CONTROLS AND PROCEDURES . 12 PART II - OTHER INFORMATION . 13 ITEM 1. LEGAL PROCEEDINGS . 13 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS . 13 Unregistered Sales of Equity Securities . 13 Use of Proceeds . 13 ITEM 3. DEFAULTS UPON SENIOR SECURITIES . 13 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS . 13 ITEM 5. OTHER INFORMATION . 13 ITEM 6. EXHIBITS . 13 Exhibits . 13 SIGNATURES . 14 i Sillenger Exploration Corp. (An Exploration Stage Company) Interim Consolidated Balance Sheets August 31, February 28, (Unaudited) ASSETS Current assets: Cash $ $ Prepaid expenses - Investment (Note 5) - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable (Note 6) $ $ Accrued liabilities Loan payable (Note 6) - Total liabilities Stockholders' equity (deficit) Common stock $0.001 par value, 75,000,000 shares authorized 51,211,000 shares issued and outstanding Additional paid-in-capital Stock subscriptions received - Accumulated other comprehensive loss ) - Accumulated deficit ) ) Total Stockholders' equity (deficit) ) Subsequent events (note 9) Total Liabilities and Stockholders' Equity (Deficit) $ $ The Notes to the Interim Consolidated Financial Statements are an integral part of these financial statements. Page 1 of 14 Sillenger Exploration Corp. (An Exploration Stage Company) Interim Consolidated Statements of Comprehensive Income (Loss) (Unaudited) Cumulative From February 14, 2007 Three months ended August 31, Six months ended August 31, (Inception) to August 31, 2011 Revenues $
